Case 2:20-cv-04556-AB-JC Document 102-16 Filed 03/19/21 Page 1 of 47 Page ID
                                  #:3196




                        Exhibit I
CaseCase
    2:20-cv-04556-AB-JC Document
         2:20-cv-04556 Document 1 102-16   Filed 03/19/21
                                   Filed 05/20/20   Page 1 Page 2 of 47
                                                           of 7 Page     Page ID
                                                                      ID #:1
                                  #:3197



 1 Stephen M. Lobbin (SBN 181195)
   sml@smlavvocati.com
 2 Austin J. Richardson (SBN 319807)
   ajr@smlavvocati.com
 3 SML AVVOCTI P.C.
   888 Prospect Street, Suite 200
 4 San Diego, California 92037
   Tel: 949.636.1391
 5
     Attorneys for Plaintiff
 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10                                    WESTERN DIVISION
11

12
     Mosaic Brands, Inc., a Delaware                Case No. 2:20-cv-04556
13   corporation,
14                       Plaintiff,
                                                    COMPLAINT FOR PATENT,
15                v.                                COPYRIGHT AND TRADE
                                                    DRESS INFRINGEMENT
16   The Ridge Wallet LLC, a California
     company,
17                                                  DEMAND FOR JURY TRIAL
                         Defendant.
18

19

20

21         For its Complaint, Plaintiff Mosaic Brands, Inc. hereby alleges as follows:
22                              JURISDICTION AND VENUE
23         1.     This is an action including for infringement under the patent laws of the
24   United States, 35 U.S.C. § 101, et. seq., the copyright laws of the United States, 17
25   U.S.C. § 101, et. seq., and the trademark laws of the United States, 15 U.S.C. §
26   1051, et. seq. This Court has subject matter jurisdiction including under 28 U.S.C.
27   §§ 1331 and 1338(a).
28

                                              -1-                  COMPLAINT FOR INFRINGEMENT
                                                                              Case No. __________
CaseCase
    2:20-cv-04556-AB-JC Document
         2:20-cv-04556 Document 1 102-16   Filed 03/19/21
                                   Filed 05/20/20   Page 2 Page 3 of 47
                                                           of 7 Page     Page ID
                                                                      ID #:2
                                  #:3198



 1         2.     This Court has personal jurisdiction over Defendant because it is
 2   headquartered and/or has its primary place of business in this District, where it has
 3   committed the infringing acts alleged herein.
 4         3.     Venue is proper in this Judicial District under 28 U.S.C. §§ 1391(b)-(c)
 5   and 1400.
 6                                          PARTIES
 7         4.     Plaintiff is a Delaware corporation having its principal place of
 8   business in Alamo, California.
 9         5.     Upon information and belief, Defendant The Ridge Wallet LLC is a
10   California company having a principal place of business at 28632 Roadside Drive
11   #265, Agoura Hills, CA 91301.
12                         CLAIM I—PATENT INFRINGEMENT
13         6.     Plaintiff incorporates by this reference all of the allegations stated in
14   the above paragraphs.
15         7.     Plaintiff is the exclusive licensee of U.S. Patent No. 7,334,616 (“the
16   ‘616 patent”) entitled “Card-Holding and Money Clip Device,” which duly and
17   lawfully issued on February 26, 2008. A true and correct copy of the ‘616 patent is
18   attached hereto as Exhibit A.
19         8.     The ‘616 patent covers the products and methods claimed, and protects
20   the exclusive right to utilize those inventions, which were not routine or
21   conventional at the time of the inventions.
22         9.     The claims of the ‘616 patent are directed to, in Claim 1 for example,
23   “a holder for securely and simultaneously retaining flexible articles and rigid cards”
24   including, inter alia: (a) “a nominally rectangular and nominally flat planar first
25   panel having interior and exterior surfaces,” (b) “a lip extending nominally around
26   three edges of said first panel along said interior surfaces,” (c) “said lip being at
27   right angles to the plane of said first panel,” (d) “a nominally rectangular and
28   nominally flat planar second panel having interior and exterior surfaces,” (e) “a lip

                                                -2-                   COMPLAINT FOR INFRINGEMENT
                                                                                 Case No. __________
CaseCase
    2:20-cv-04556-AB-JC Document
         2:20-cv-04556 Document 1 102-16   Filed 03/19/21
                                   Filed 05/20/20   Page 3 Page 4 of 47
                                                           of 7 Page     Page ID
                                                                      ID #:3
                                  #:3199



 1   extending nominally around three edges of said second panel along said interior
 2   surface and configured to form a mirror image of said first panel,” (f) “said second
 3   panel being adapted to be attached to said first panel along said three edges to form
 4   an open-ended enclosure of sufficient size to store said rigid cards within said
 5   interior of said enclosure,” (g) “said enclosure being nominally rectangular with two
 6   longitudinal sides, an open end, and a closed end,” (h) “a resilient article retaining
 7   member having an attached end and a free end extending from one end of said
 8   enclosure and over the exterior of said first panel,” (i) “said free end of said article
 9   retaining member being biased toward said exterior surface of said first panel,” and
10   (j) “wherein said first panel and said second panel each has lips of varying
11   thickness.”
12         10.     Defendant has made, used, offered for sale, sold and/or imported into
13   the United States products covered by the claims of the ‘616 patent. For example,
14   as shown in Exhibit B, Defendant sells “The Ridge Wallet” which meets all of the
15   elements of Claim 1 of the ‘616 patent.
16         11.     On information and belief, Defendant has caused, encouraged and
17   aided others, including customers, to directly infringe the ‘616 patent having full
18   knowledge of the ‘616 patent and the specific intent that its acts and the acts of its
19   customers and/or others to directly and/or indirectly infringe the ‘616 patent.
20         12.     By the acts of making, using, offering to sell, selling and/or importing
21   the accused infringing systems and/or methods, Defendant has directly infringed the
22   ‘616 patent under 35 U.S.C. § 271(a).
23         13.     By the acts of actively inducing others to infringe the ‘616 patent,
24   Defendant has infringed the ‘616 patent under 35 U.S.C. § 271(b). On information
25   and belief, having knowledge of the ‘616 patent, Defendant specifically intended for
26   its customers to infringe the ‘616 patent by using and/or re-selling the accused
27   infringing systems and/or methods.
28

                                                -3-                   COMPLAINT FOR INFRINGEMENT
                                                                                 Case No. __________
CaseCase
    2:20-cv-04556-AB-JC Document
         2:20-cv-04556 Document 1 102-16   Filed 03/19/21
                                   Filed 05/20/20   Page 4 Page 5 of 47
                                                           of 7 Page     Page ID
                                                                      ID #:4
                                  #:3200



 1            14.   The acts of infringement asserted herein have been and continue to be
 2   deliberate and willful, at least since Defendant first learned about the ‘616 patent.
 3            15.   Defendant has derived and received gains, profits and advantages from
 4   the aforesaid acts of infringement, and Plaintiff has lost profits and has otherwise
 5   been damaged and is entitled to monetary relief in an amount to be determined at
 6   trial.
 7            16.   The infringement of the ‘616 patent has caused and continues to cause
 8   irreparable harm to Plaintiff, for which there is no adequate remedy at law, and the
 9   infringement will continue unless and until it is enjoined by this Court.
10                       CLAIM II—COPYRIGHT INFRINGEMENT
11            17.   Plaintiff incorporates by this reference all of the allegations stated in
12   the above paragraphs.
13            18.   Plaintiff has applied to register its copyrights in and to its “Storus
14   Smart Money Clip II” product design, which was created in about 2011 and first
15   published in 2019. A true and correct copy of the copyright application is attached
16   hereto as Exhibit C.
17            19.   By the acts of reproducing, distributing and/or selling “knock off”
18   and/or substantially similar copies, or derivative works, of Plaintiff’s original
19   designs and products, Defendant has infringed Plaintiff’s exclusive rights in
20   copyrighted works under 17 U.S.C. § 106, in violation of 17 U.S.C. § 501.
21   Examples of the asserted infringement are depicted in the attached Exhibit B.
22            20.   The acts of copyright infringement asserted herein by Defendant have
23   been and continue to be deliberate and willful.
24            21.   Defendant has derived and received gains, profits and advantages from
25   the aforesaid acts of infringement, and Plaintiff has lost profits and has otherwise
26   been damaged and is entitled to monetary relief in an amount to be determined at
27   trial.
28

                                                 -4-                   COMPLAINT FOR INFRINGEMENT
                                                                                  Case No. __________
CaseCase
    2:20-cv-04556-AB-JC Document
         2:20-cv-04556 Document 1 102-16   Filed 03/19/21
                                   Filed 05/20/20   Page 5 Page 6 of 47
                                                           of 7 Page     Page ID
                                                                      ID #:5
                                  #:3201



 1         22.    Defendant’s copyright infringement has caused and continues to cause
 2   irreparable harm, for which there is no adequate remedy at law, and the
 3   infringement will continue unless and until it is enjoined by this Court.
 4                   CLAIM III—TRADE DRESS INFRINGEMENT
 5         23.    Plaintiff incorporates by this reference all of the allegations stated in
 6   the above paragraphs.
 7         24.    Through many years of consistent, creative effort, Plaintiff has created
 8   numerous original designs and products that have proven to be very popular with
 9   consumers and successful at retail in the United States, including the designs and
10   products depicted in Exhibit D.
11         25.    Because of the popularity and success of Plaintiff’s designs and
12   products, the non-functional aspects of Plaintiff’s original designs and products has
13   become distinctive; that is, the appearance of Plaintiff’s original designs and
14   products indicates to consumers that the source and origin of these products is
15   Plaintiff, not competitors or others. For example, Plaintiff’s “Storus Smart Money
16   Clip II” product is distinctive and has secondary meaning among the relevant
17   consuming public.
18         26.    Certain of the products sold by Defendant—including but not limited to
19   those shown in Exhibit B—are likely to cause confusion (and indeed, have caused
20   confusion) among consumers concerning whether the products originated or are
21   licensed or authorized or endorsed by Plaintiff.
22         27.    Defendant’s false designations of origin have occurred in interstate
23   commerce and have caused injury to Plaintiff including loss of goodwill and
24   diversion of sales that likely would have been acquired by Plaintiff.
25         28.    Defendant’s false designations of origin have caused Plaintiff to suffer
26   actual damages including lost profits, in an amount to be determined at trial, plus
27   consequential damages. Defendant’s false designations also have resulted and
28   continue to result in the unjust enrichment via profits to Defendant.

                                               -5-                   COMPLAINT FOR INFRINGEMENT
                                                                                Case No. __________
CaseCase
    2:20-cv-04556-AB-JC Document
         2:20-cv-04556 Document 1 102-16   Filed 03/19/21
                                   Filed 05/20/20   Page 6 Page 7 of 47
                                                           of 7 Page     Page ID
                                                                      ID #:6
                                  #:3202



 1         29.    Defendant has committed its acts of false designation willfully and
 2   maliciously to injure Plaintiff’s business and improve its own, thereby entitling
 3   Plaintiff to an award of increased damages and attorney’s fees.
 4         30.    Plaintiff also has suffered and continues to suffer irreparable injury,
 5   including damage to its customer relationships because of the false designations.
 6   Such irreparable injury cannot be remedied adequately unless Defendant is enjoined
 7   immediately from further false designations.
 8         31.    Plaintiffs has no adequate remedy at law for the injuries it has suffered
 9   and continues to suffer, as it will be impossible for Plaintiff to determine the precise
10   amount of damage it will suffer if Defendant’s conduct is not restrained.
11                        CLAIM IV—UNFAIR COMPETITION
12         32.    Plaintiff incorporates by this reference all of the allegations stated in
13   the above paragraphs.
14         33.    By its acts alleged herein, Defendant has employed unlawful and unfair
15   business acts or practices, in violation of Cal. Bus. & Prof. Code § 17200 et seq.
16         34.    Defendant’s unfair competition has resulted in and continues to result
17   in unjust enrichment, and Defendant has committed its acts of unfair competition
18   willfully and maliciously to injure Plaintiff’s business and improve its own.
19         35.    Plaintiff also has suffered and continues to suffer irreparable injury,
20   including damage to customer relationships because of Defendant’s unfair
21   competition. Such irreparable injury cannot be remedied adequately unless
22   Defendant is enjoined immediately from further unfair competition.
23                                 PRAYER FOR RELIEF
24         Therefore, Plaintiff prays for the following relief:
25         A.     A determination that Defendant has infringed the ‘616 patent under 35
26   U.S.C. § 271, either literally and/or under the doctrine of equivalents;
27         B.     A determination that Defendant has infringed Plaintiff’s copyright
28   under 17 U.S.C. § 101 et seq.;

                                               -6-                   COMPLAINT FOR INFRINGEMENT
                                                                                Case No. __________
CaseCase
    2:20-cv-04556-AB-JC Document
         2:20-cv-04556 Document 1 102-16   Filed 03/19/21
                                   Filed 05/20/20   Page 7 Page 8 of 47
                                                           of 7 Page     Page ID
                                                                      ID #:7
                                  #:3203



 1            C.    A determination that Defendant has infringed Plaintiff’s trade dress
 2   rights under 15 U.S.C. § 1052 et seq.;
 3            D.    A determination that Defendant has committed unfair competition
 4   under Cal. Bus. & Prof. Code § 17200 et seq.;
 5            E.    An accounting for damages adequate to compensate for the patent,
 6   copyright, and/or trade dress infringement, including Plaintiff’s actual damages
 7   including lost profits, treble damages, pre-judgment and post-judgment interest, and
 8   costs;
 9            F.    A determination of willful patent, copyright and/or trade dress
10   infringement, and that this is an exceptional case, and an award of attorney’s fees
11   and expenses to Plaintiff; and
12            G.    Such other and further relief as this Court deems just and proper.
13

14                                  JURY TRIAL DEMAND
15

16            Pursuant to Fed. R. Civ. P. 38(b)(1) and (c), and L.R. 38-1, Plaintiff hereby
17   demands a jury trial on all the issues in this action so triable of right by a jury.
18

19                                            Respectfully submitted,
20   Dated: May 20, 2020                      SML AVVOCATI P.C.
21                                            By:     /s/ Stephen M. Lobbin
                                                      Attorneys for Plaintiff
22

23

24

25

26

27

28

                                                -7-                   COMPLAINT FOR INFRINGEMENT
                                                                                 Case No. __________
Case 2:20-cv-04556-AB-JC
   Case                  Document
        2:20-cv-04556 Document 1-1 102-16  Filed 03/19/21
                                    Filed 05/20/20  Page 1 Page
                                                           of 11 9 Page
                                                                   of 47 IDPage
                                                                            #:8 ID
                                   #:3204




                     EXHIBIT A
CaseCase
     2:20-cv-04556-AB-JC Document
         2:20-cv-04556 Document 1-1102-16         Filed 03/19/21
                                     Filed 05/20/20                 Page 2Page    of 1110Page     of 47IDPage    #:9 ID
                                    #:3205
                                      I 1111111111111111 11111 1111111111 111111111111111 IIIII IIIII lll111111111111111
                                                                                                   US007334616B2


  c12)   United States Patent                                                    (IO)   Patent No.:                     US 7,334,616 B2
         Kaminski                                                                (45)   Date of Patent:                                Feb.26,2008

  (54)    CARD-HOLDING AND MONEY CLIP                                            1,851,013   A * 3/1932 Michaud et al. ........... 24/67.11
          DEVICE                                                                 4,141,400   A * 2/1979 Mangan ..................... 206/39.6
                                                                                 4,323,879   A * 4/1982 Kelley ........................ 340/321
  (76)    Inventor:    Scott T. Kaminski, 12919 Alcosta                          4,915,215   A * 4/ 1990 Brekke . . . . . . . . . . . . . . . . . . . . . . . . 206/39
                                                                                 4,918,299   A * 4/1990 Ohmori ...................... 235/488
                       Blvd., San Ramon, CA (US) 94583
                                                                                 5,592,767   A * 1/1997 Treske ......................... 40/649
                                                                                 5,718,329   A * 2/1998 Ippolito et al. ............... 206/38
  ( *)    Notice:      Subject to any disclaimer, the term of this               D393,813    S * 4/1998 Herdt ....................... D11/78.1
                       patent is extended or adjusted under 35                   6,082,581   A * 7/2000 Anderson et al. ........... 221/232
                       U.S.C. 154(b) by 134 days.                                6,427,837   Bl* 8/2002 Shields ....................... 206/449
                                                                                 6,823,910   Bl * 11/2004 Elnekaveh .................. 150/147
  (21)    Appl. No.: 10/963,032                                              2003/0217936    Al * 11/2003 Nourian ....................... 206/39

  (22)    Filed:       Oct. 12, 2004                                                     FOREIGN PATENT DOCUMENTS
                                                                            EP                0251900 Al           *    1/1988
  (65)                     Prior Publication Data                           EP                0677257 Al           *   10/1995
          US 2006/0076094 Al             Apr. 13, 2006                      FR                2654081 Al           *    5/1991

                                                                            * cited by examiner
  (51)    Int. Cl.
          A45C 11118                   (2006.01)                            Primary Examiner-Sue A. Weaver
  (52)    U.S. Cl. ....................... 150/147; 206/38; 206/39.5;
                                                              24/3.12       (57)                         ABSTRACT
  (58)    Field of Classification Search ................ 150/147,
                                                                            A combination money clip and card holder adapted to retain
                      150/148, 149; 24/3.12; 206/38, 39, 39.5;
                                                                            paper currency and to removably store flexible cards such as
                                                              40/658
                                                                            credit cards. The product is constructed of three extrudeable
          See application file for complete search history.
                                                                            plastic material parts that are easily assembled to produce a
  (56)                     References Cited                                 durable, smooth exterior surface. The product is light weight
                                                                            and of a size to be conveniently carried in a pocket or purse.
                    U.S. PATENT DOCUMENTS
         1,040,051 A   *   10/1912 Swihart ..................... 206/39.5                    17 Claims, 5 Drawing Sheets



                                              54                        52              24

                                                                                                                                                 68




             22                                            70                           64b               66
Case 2:20-cv-04556-AB-JC
   Case                  Document
        2:20-cv-04556 Document 1-1 102-16   Filed 03/19/21
                                    Filed 05/20/20   Page 3 Page
                                                            of 11 11 of 47ID Page
                                                                   Page      #:10 ID
                                    #:3206

 U.S. Patent           Feb.26,2008      Sheet 1 of 5           US 7,334,616 B2




                                                 ~10




                       FIG. 1
                                                       52       24




                                                       22               44
                                             FIG. 2
                           30




     31




               FIG. 3           31
Case 2:20-cv-04556-AB-JC
   Case                  Document
        2:20-cv-04556 Document 1-1 102-16   Filed 03/19/21
                                    Filed 05/20/20   Page 4 Page
                                                            of 11 12 of 47ID Page
                                                                   Page      #:11 ID
                                    #:3207

 U.S. Patent             Feb.26,2008      Sheet 2 of 5         US 7,334,616 B2


                                    33   32
                              42b
                        41b
                  40b




               FIG. 4




                                                   FIG. 5




            40a
            40b
                                    70
                                    FIG. 6
Case 2:20-cv-04556-AB-JC
   Case                  Document
        2:20-cv-04556 Document 1-1 102-16   Filed 03/19/21
                                    Filed 05/20/20   Page 5 Page
                                                            of 11 13 of 47ID Page
                                                                   Page      #:12 ID
                                    #:3208

 U.S. Patent           Feb.26,2008      Sheet 3 of 5            US 7,334,616 B2




                                             68



           54
                    FIG. 7
                                                          72        64




                                             FIG. 8


                          33




         33
                                                           33




                                 FIG. 9
Case 2:20-cv-04556-AB-JC
   Case                  Document
        2:20-cv-04556 Document 1-1 102-16   Filed 03/19/21
                                    Filed 05/20/20   Page 6 Page
                                                            of 11 14 of 47ID Page
                                                                   Page      #:13 ID
                                    #:3209

 U.S. Patent                                         Feb.26,2008                           Sheet 4 of 5                                                              US 7,334,616 B2




                                                        20                      54         52     24

                                                                                                                                                                     68



                              22                                                     70           64b                66

                                                                                FIG. 10



                  10
                  ..--,
    10                                                                                      10

      \    '


                                                 I
                                                 I
                                                                                                 \
                                                 I
                                          _,,,,.---1- . . .
                                                                                     24
                                                                                                                                                      ,   --..
                                                                                                                                                                                         24
                                  I
                                      /          I
                                                   '          \                                                                               I
                                                                                                                                                  /
                                                                                                                                                                 '   \



                                                 I
                              !                                   \                                                                       I                              \
                          I                                           I                                                               I                                      I
                      I                                                   I                                                       I                                              \
                      I                                                    I                                                   I                                                  \
                      I
                      I
                                                                            I
                                                                            I
                                                                                          20                                  I
                                                                                                                              I
                                                                                                                                                                                     I
                                                                                                                                                                                     I
                                                                                                                                                                                          20
                                                                                                                              I                                                      I


                      I                                                                                                        I                                                  I
    76--              I                                                                    762 ---                              I                                                I

                                                                                                               ' ..._ ___ ....... A\
                        \                                                                               ..._                     I                                           !
               -------·\                                                                                                                                             I
                                                                                                                                                                         !

                              I
                                  \                                                                                                               ' '--✓         /

                                      I
                                      I                                                    761   ---   -
                                                                                     78                                                                                                  78

                  ..__,
                  10
                     FIG. 11                                                                                             FIG. 12
Case 2:20-cv-04556-AB-JC
   Case                  Document
        2:20-cv-04556 Document 1-1 102-16   Filed 03/19/21
                                    Filed 05/20/20   Page 7 Page
                                                            of 11 15 of 47ID Page
                                                                   Page      #:14 ID
                                    #:3210

 U.S. Patent            Feb.26,2008       Sheet 5 of 5              US 7,334,616 B2



                     a) Forming a first panel with interior and
                    exterior surfaces, lips (30), and a retaining
                                   channel (64);




                    b) Forming a second panel with interior and
                    exterior surfaces, lips (32), and a retaining
                                      channel;




                       c) Forming a retaining member (24)
                          having a bowed end (54), a flat
                     midsection (52) and a proximal end (50);



          d) Passing the bowed end (54) of the retaining member (24) up
       through the retaining channel (64) of the first panel such that bowed
       end (54) and flat midsection (52) are on the exterior (top) of the first
                panel and the proximal end (50) is below or within
                           the interior of the first panel;



             e) Aligning the first and second panels with the interior
            surfaces toward each other and aligning ribs (41) on each
                    panel to be engaged with each other; and




           f) Bonding the first and second panels together at the lips to
           form a holder with an interior enclosure between the interior
          surfaces of the two panels and an exterior retaining member at
                           the exterior of the first panel.


                                      FIG. 13
Case 2:20-cv-04556-AB-JC
   Case                  Document
        2:20-cv-04556 Document 1-1 102-16   Filed 03/19/21
                                    Filed 05/20/20   Page 8 Page
                                                            of 11 16 of 47ID Page
                                                                   Page      #:15 ID
                                    #:3211

                                                      US 7,334,616 B2
                                1                                                                      2
          CARD-HOLDING AND MONEY CLIP                                    when in use. The interior cavity of the assembly includes a
                    DEVICE                                               resilient element for releasable retaining cards inserted into
                                                                         the cavity.
             STATEMENT REGARDING
       FEDERALLY-SPONSERED RESEARCH OR                                          BRIEF DESCRIPTION OF THE SEVERAL
                 DEVELOPMENT                                                         VIEWS OF THE DRAWINGS

   Not Applicable                                                           The present invention is illustrated by way of example,
                                                                         and not by way of limitation, in the figures of the accom-
       REFERENCE TO MICROFICHE APPENDIX                             10   parrying drawings, where:
                                                                            FIG. 1 is a perspective view of the assembled card-holder
   Not Applicable                                                        and money clip device.
                                                                            FIG. 2 is a side view of the assembled device.
          BACKGROUND OF THE INVENTION                                       FIG. 3 is a perspective view of the interior of the first
                                                                    15   panel of the device.
    This invention relates to a device for holding paper                    FIG. 4 is a perspective view of the interior of the second
 currency and cards, such as business cards and conventional             panel of the device.
 credit cards. More particularly, the invention relates to a                FIG. 5 is a perspective view of the exterior surface of the
 combination card holder and money clip adapted to retain                first panel with the money clip extending from its interior.
 paper currency as well as removably store flexible cards,          20      FIG. 6 is a bottom end view of the assembled device.
 e.g., credit cards, and sized to be conveniently carried in a              FIG. 7 is a perspective view of the money clip element.
 pocket or purse. Furthermore, the device of the present                    FIG. 8 is a perspective view of the exterior surface of first
 invention is constructed of extrudeable plastic materials that          panel of the device.
 can be joined to produce a smooth exterior surface while                   FIG. 9 is a perspective view of the interior of the second
 providing a durable assembly. The device of the present            25   panel of the device showing the contours and elements for
 invention comprises three elements that are easily assembled            connection to the first panel.
 to produce the durable product.                                            FIG. 10 is a sectional view taken along the lines 10-10 of
    Prior-art holders for paper currency and cards are dis-              FIG. 11.
 closed in U.S. Pat. Nos. 5,358,019 and 5,520,230 to Sumner                 FIG. 11 is a front elevation view of the assembled device
 III and my U.S. Pat. No. 6,082,422, all in metal construction.     30   showing the money clip side of the device.
 Some prior-art holders have been constructed of extrudable                 FIG. 12 is a front elevation of an alternative configuration
 or castable plastic materials, but none have the simplicity of          of the first panel of the device.
 construction or ease of assembly of the present invention.                 FIG. 13 shows the steps of assembling the holder.
 The prior-art plastic holders are of designs that do not permit
 easy access to the interior of the holder while providing the      35           LIST OF NUMERALS AND ELEMENTS
 needed rigidity to hold currency.                                                THROUGHOUT THE SPECIFICATION

         BRIEF SUMMARY OF THE INVENTION                                  holder assembly 10
                                                                         first panel 20
    It is accordingly desirable to provide a combination            40   second panel 22
 money clip and card holder that is inexpensive to construct             money clip 24
 and that includes means for removably retaining paper                   lip 30 in panel 20
 currency and cards therein.                                             alignment holes 31
    It is further desirable to provide a card-holder and money           lip 32 in panel 22
 clip that is light weight, durable and comfortable to carry in     45   alignment tabs 33
 a pocket or purse.                                                      longitudinal elements 34a and 36a of panel 20
    Further, it is desirable to provide a holder that may be             longitudinal elements 34b and 36b of panel 22
 constructed of an injectable plastic material that has desired          lateral element 38a of panel 20
 rigidity and flexibility to perform its desired duties.                 lateral element 38b of panel 22
    It is further desirable to provide a card-holder and money      50   "U" shaped mating surface 40a of panel 20
 clip that is assembled from a minimum of parts in an easy               "U" shaped mating surface 40b of panel 22
 assembly process.                                                       structural openings 41a of panel 20
    Further advantages of the invention will become apparent             structural openings 41b of panel 22
 from consideration of the ensuing description and the                   lateral ribs 42a of panel 20
 accompanying drawings.                                             55   lateral ribs 42b of panel 22
    In one embodiment of the invention , the combination                 longitudinal elements 34b and 36b
 card-holder and money clip comprises a first panel element              enclosure closed end 44
 and a second panel element and a resilient article retaining            enclosure open end 46
 member or money clip element. The money clip element has                money clip curved proximal end 50
 a portion that extends through a slot in the first panel and has   60   money clip substantially flat midsection 52
 a portion secured within the first panel and a portion                  money clip bowed distal end 54
 extending along the surface of the first panel. The two panels          surface 56 of first panel 20
 are joined together by suitable methods, to be described, to            retaining channel 64
 produce a single structure card-holder and money clip                   retaining channels 64a and 64b
 device with an interior cavity easily accessible for inserting     65   money clip tab 66
 and withdrawing cards. The exterior surfaces of the assem-              money clip shoulder 68
 bly are rounded and smooth to prevent snagging to a surface             card retainer 70
Case 2:20-cv-04556-AB-JC
   Case                  Document
        2:20-cv-04556 Document 1-1 102-16   Filed 03/19/21
                                    Filed 05/20/20   Page 9 Page
                                                            of 11 17 of 47ID Page
                                                                   Page      #:16 ID
                                    #:3212

                                                      US 7,334,616 B2
                                3                                                                      4
 card retainer slot 72                                                   resilient member, as shown in FIG. 2, having a curved
 surface 74                                                              proximal end 50, a substantially flat midsection 52, and a
 cutout portion 78 (panel 20)                                            bowed distal end 54. Proximal end 50 is formed so as to bias
 cutout portion 76 (panel 22)                                            clip 24 toward surface 56 of panel 20, whereby flexible
                                                                    5    articles, such as, foldable paper currency (not shown) can be
            DETAILED DESCRIPTION OF THE                                  secured between distal end 54 and surface 56.
                     INVENTION                                              Two embodiments of money clip are described. FIG. 10
                                                                         is a cross section of the assembly and showing money clip
    Tbroughout the following description, specific details are           24 integrally molded. Money clip 24 could be formed and
 set forth in order to provide a more thorough understanding        10   with and extending from panel 20 or, money clip 24 can be
 of the invention. However, the invention may be practiced               a separately formed element. Money clip proximal end 50
 without these particulars. In other instances, well-known               attaches to the enclosure closed end 44, the stronger end.
 elements have not been shown or described to avoid unnec-               The resilience required to bias money clip 24 toward the
 essarily obscuring the present invention. Accordingly, the              panel is derived from the rigidity and memory of the plastic
 specification and drawings are to be regarded in an illustra-      15   material, using known plastic molding techniques.
 tive, rather than a restrictive, sense.                                    FIGS. 7, 8, 9 and 10 show an embodiment in which
    FIG. 1 illustrates, in perspective, the assembled embodi-            money clip 24 is a separate element secured to the holder 10
 ment of the combination card-holder and money clip. Holder              by a retaining charmel 64 molded into the first panel 20.
 assembly 10 consists of parts which preferably are either               Retaining channels 64a and 64b may be molded into each of
 injection molded or cast: a nominally rectangular first panel      20   panels 20 and 22. In FIGS. 7, 8, 9 and 10 retaining channel
 20, a nominally rectangular second panel 22, and a resilient            64a in panel 20 and 64b in panel 22 are molded into the
 article retaining element or money clip 24.                             panels during their formation and are configured to be in
    FIG. 2 illustrates a side view of the assembled device 10            alignment and to retain mating money clip tab 66 adjacent
 shown in perspective in FIG. 1 and shows the money clip 24              to the proximal end 50. This configuration increases reten-
 extending from the first panel 20 and the second panel 22          25   tion area and provides additional strength to resist bending
 below the assembled device.                                             forces in money clip 24.
    FIG. 3 illustrates, in perspective, the interior of the first           In the separate configuration, money clip 24 is added to
 panel 20 having a lip 30 which extends along three sides at             the assembly as follows: Prior to joining the panels 20 and
 right angles from the plane of panel 20 (nominally about                22 of the enclosure, clip distal end 54 is inserted through the
 0.125 inch) forming a cavity. Lip 30 consists parially of          30   retainer channel 64 in first panel 20 and pulled through the
 three continuous and nominally straight sections: two lon-              slot until tab 66 engages in charmel 64a and shoulder 68
 gitudinal elements 34a and 36a, and a lateral element 38a.              engages the interior of the panel at the channel edge. Panels
 Lip 30 is bounded by a "U" shaped mating surface 40a                    20 and 22 are then brought together, engaging tab 66 in
 around the periphery of panel 20.                                       channel 64b. Finally, panels 20 and 22 are joined as by being
    FIG. 4 shows, in perspective, the interior of the second        35   glued or welded together.
 panel 22 having a similar lip 32 along three sides, compris-               As shown in FIGS. 3, 6, 8 and 10 first panel 20 has an
 ing two longitudinal elements 34b and 36b, a lateral element            integrally formed card retaining member 70 for retaining
 38b, and a "U" shaped mating surface 40b around the                     cards (not shown) within assembled enclosure 10. Card
 periphery of the panel 22. Mating surface 40b conforms with             retainer 70 is an integral resilient member defined by a "U"
 mating surface 40a, as described below.                            40   shaped slot 72 in first panel 20 and is biased toward second
    The lips 30 and 32 are formed with structural openings               panel 22, whereby cards can be secured between retainer 70
 (41a and 41b) and lateral ribs (41a and 41b) to provide                 and surface 74 on the interior of panel 22. The retainer 70 is
 strength with reduced weight and to form the mating sur-                formed with sufficient retention bias force to keep cards
 faces. The mating surfaces are smooth and parallel so as to             from falling out of enclosure 10 and is moderately curved
 substantially completely align the mating surfaces 40a and         45   and flexible to accommodate a varying number of cards and
 40b on the opposite panels.                                             to provide a uniform sliding resistance as cards are removed
    Alignment holes 31 are provided along lip 30 of the first            or inserted.
 panel 20 and alignnient tabs 33 are provided along the lip 32              FIGS. 1, 4 and 9 show a cutout portion 76 in panel 22 and
 of the second panel 22. The holes 31 and the tabs 33 are                FIGS. 1, 3, 5 and 8 show a smaller cutout portion 78 in panel
 mated with each other to align mating surfaces 40b with            50   20. These two cutout portions 76 and 78 provide access to
 mating surface 40a.                                                     cards held within the interior of the assembled device 10.
    It should be understood that the money clip 24 may be a              The cutout 76 in panel 22 is larger to permit viewing of a
 separate part or can be molded with the formation of panel              surface of an outermost card within the device 10 and for
 20. For ease of formation and assembly the separate part                finger contact in removing an outermost card. The cutout 78
 form is preferred.                                                 55   in panel 20 permits adequate finger contact with an outer-
    FIGS. 1, 2, 6 and 10 shows panels 20 and 22 attached at              most card within the device to provide for ease of removal
 mating surfaces 40a and 40b and bonded together as by glue,             of such a card from the device the open end.
 ultrasonic or electromagnetic welding or the like. The result-             An alternative form for the panel 22 is shown in FIG. 12
 ing assembled enclosure 10 can be seen to be nominally                  where the cutout 761 is a substantial duplicate of the cutout
 rectangular with one closed end 44 and one open end 46. The        60   78 in panel 20 and the portion of the cutout 762 for viewing
 interior dimensions of assembled enclosure 10 are of a                  an outermost card retained in the assembled holder and for
 predetermined size to accommodate rigid cards such as                   permitting finger contact with the surface of a card to assist
 plastic credit cards, paper business cards, and the like, such          in removal of a card at the open end of the assembly.
 cards being inserted and removed through open end 46.                      The perspective figures show lips 30 and 32 having
    FIGS. 1, 2, 5, 6 and 10 further show a money clip 24            65   varying thickness defining the outer dimension of enclosure
 extending from one end of first panel 20 and disposed to rest           10. It should be evident the exterior surfaces of the device
 substantially along the center of panel 20. Clip 24 is a                10, in panels 20 and 22 and in the money clip 24 are rounded
Case 2:20-cv-04556-AB-JC
  Case                   Document
        2:20-cv-04556 Document 1-1 102-16   Filed 03/19/21
                                    Filed 05/20/20  Page 10Page
                                                            of 1118Page
                                                                    of 47IDPage
                                                                           #:17 ID
                                    #:3213

                                                      US 7,334,616 B2
                                5                                                                       6
 to provide a smooth exterior surface. Also, the ends and                  8. The holder of claim 7 wherein said first panel includes
 sides of the device are comfortably rounded to provide an               a retaining channel for passage of said flat midsection and
 esthetic appearance and a comfortable feel when the card-               distal end from said first panel and for retaining said
 holding and money clip device 10 is used.                               proximal end within said interior of said first panel.
    While certain preferred embodiments of the invention            5       9. The holder of claim 8 wherein said interior surface of
 have been specifically disclose, it should be understood that           said second panel includes a retaining channel aligned with
 the invention is not limited thereto as many variations will            said retaining channel in said first panel, said proximal end
 be readily apparent to those skilled in the art and the                 of said retaining member including an extension that mates
 invention is to be given its broadest possible interpretation           with said retaining channel in said interior of said second
 within the terms of the following claims.                          10   panel.
                                                                            10. The holder of claim 8 wherein said proximal end of
    What is claimed is:                                                  said retaining member includes a shoulder, said shoulder
    1. A holder for securely and simultaneously retmmng                  engaging the interior surface of said retaining channel in
 flexible articles and rigid cards, said holder comprising: a) a         said first panel to limit passage of said proximal end through
 nominally rectangular and nominally flat planar first panel        15   said retaining channel, said retaining channel permitting
 having interior and exterior surfaces, a lip extending nomi-            passage of said flat midsection and said bowed distal end
 nally around three edges of said first panel along said interior        from the interior of said first panel to the exterior thereof.
 surfaces, said lip being at right angles to the plane of said              11. The holder of claim 1 wherein said resilient article
 first panel; b) a nominally rectangular and nominally flat              retaining member is separately formed, with a proximal end,
 planar second panel having interior and exterior surfaces, a       20   a substantially flat midsection and a bowed distal end, said
 lip extending nominally around three edges of said second               distal end extending from the exterior of said first panel, said
 panel along said interior surface and configured to form a              midsection extending along and spaced from the exterior of
 mirror image of said first panel, said second panel being               said first panel, said bowed distal end extending outwardly
 adapted to be attached to said first panel along said three             from said first panel, said resilience of said retaining mem-
 edges to form an open-ended enclosure of sufficient size to        25   ber causing said flat midsection and bowed distal end to be
 store said rigid cards within said interior of said enclosure,          biased toward said exterior of said first panel.
 said enclosure being nominally rectangular with two longi-                 12. A holder for securely and simultaneously retaining
 tudinal sides, an open end, and a closed end; c) a resilient            foldable articles and rigid cards, said holder comprising: a)
 article retaining member having an attached end and a free              a first panel comprising a concave first wall bonded to a
 end extending from one end of said enclosure and over the          30   second panel comprising a concave second wall forming a
 exterior of said first panel, said free end of said article             cavity, said cavity being nominally rectangular and having
 retaining member being biased toward said exterior surface              two longitudinal sides, an open end and a closed end, said
 of said first panel; wherein said first panel and said second           cavity being of predetermined size to store rigid cards, said
 panel each has lips of varying thickness.                               cards being inserted into and removed from said holder
    2. The holder of claim 1 wherein said first panel has an        35   through said open end, b) a resilient article retaining member
 integrally formed resilient card retaining member for                   extending from the exterior of and at one end of said first
 removeably holding rigid cards within said holder, said card            panel and over said first panel, said article retaining member
 retaining member having an end attached to said first panel             being biased toward said exterior of said first panel.
 and a free end, said free end being biased toward said                     13. The holder of claim 12 wherein said first panel and
 interior surface of said second panel.                             40   said second panel have cutouts to facilitate insertion and
    3. The holder of claim 1 wherein, said lips of said first and        removal of said rigid cards, said cutout in said second panel
 second panels being adapted to engage and be secured to                 being of sufficient length and width to allow viewing a
 each other to form said enclosure, said enclosure being                 substantial part of an outermost rigid card when retained
 substantially rectangular with straight joined inner edges              within said enclosure and to allow removal of said outermost
 along three sides, the outer surface of said holder formed by      45   rigid card by sliding said card along the length of said cutout
 said panels having rounded edges and smooth exterior                    toward said open end.
 surfaces.                                                                  14. The holder of claim 12 wherein said first panel
    4. The holder of claim 1 wherein said first panel and said           includes an integrally formed resilient card retaining mem-
 second panel have cutouts along an edge forming said open               ber, said card retaining member being biased toward the
 end to facilitate insertion and removal of rigid cards, said       50   interior of said second panel.
 cutouts extending from said open end and toward the interior               15. The holder of claim 12 wherein the outside surface of
 of said enclosure.                                                      said holder has rounded edges for avoiding snagging and
    5. The holder of claim 1 wherein said first panel and said           tearing of surrounding materials.
 second panel have cutouts to facilitate insertion and removal              16. The holder of claim 12 wherein said first panel and
 of said rigid cards, said cutout in said second panel being of     55   said second panel includes cutouts to facilitate insertion and
 sufficient length and width to allow viewing a substantial              removal of rigid cards, said cutouts extending from said
 part of an outermost rigid card when retained within said               open end of said cavity.
 enclosure and to allow removal of said outermost rigid card                17. A method of forming a holder for securely and
 by sliding said card along the length of said cutout toward             simultaneously retaining flexible articles and rigid cards
 said open end.                                                     60   comprising the steps of: a) forming a first panel with interior
    6. The holder of claim 1 wherein said resilient article              and exterior surfaces, lips extending from the interior sur-
 retaining member is integrally formed with said first panel.            face of said first panel, a retaining channel, said lips having
    7. The holder of claim 6 wherein said integrally formed              flat surfaces along three sides of said first panel; b) forming
 article retaining member has a portion extending from said              a second panel with interior and exterior surfaces, lips
 interior of said first panel, said integrally formed article       65   extending from the interior surface of said second panel, said
 retaining member having an interior portion engaging a                  lips having flat surfaces along three sides of said second
 cutout portion in said interior of said second panel.                   panel; c) forming a resilient retaining member having a
Case 2:20-cv-04556-AB-JC
  Case                   Document
        2:20-cv-04556 Document 1-1 102-16   Filed 03/19/21
                                    Filed 05/20/20  Page 11Page
                                                            of 1119Page
                                                                    of 47IDPage
                                                                           #:18 ID
                                    #:3214

                                                   US 7,334,616 B2
                              7                                                                   8
 bowed end, a flat midsection and a proximal end; d) passing        panel to be engaged with each other; f) bonding said first and
 said retaining member through said retaining channel in said       second panels together at said lips to form said holder with
 first panel with said bowed distal end and flat midsection         an interior enclosure between the interior surfaces of said
 extending to the exterior of said first panel and with said        panels and an exterior retaining member at the exterior of
 proximal end within the interior of said first panel; e)       5   said first panel.
 aligning said first and second panels with said interior
 surfaces toward each other and aligning said lips on each                                * * * * *
CaseCase
     2:20-cv-04556-AB-JC Document
         2:20-cv-04556 Document 1-2102-16   Filed 03/19/21
                                     Filed 05/20/20   Page 1Page
                                                             of 9 20 of 47
                                                                   Page     Page ID
                                                                         ID #:19
                                    #:3215




                     EXHIBIT B
CaseCase
     2:20-cv-04556-AB-JC Document
         2:20-cv-04556 Document 1-2102-16   Filed 03/19/21
                                     Filed 05/20/20   Page 2Page
                                                             of 9 21 of 47
                                                                   Page     Page ID
                                                                         ID #:20
                                    #:3216
CaseCase
     2:20-cv-04556-AB-JC Document
         2:20-cv-04556 Document 1-2102-16   Filed 03/19/21
                                     Filed 05/20/20   Page 3Page
                                                             of 9 22 of 47
                                                                   Page     Page ID
                                                                         ID #:21
                                    #:3217
CaseCase
     2:20-cv-04556-AB-JC Document
         2:20-cv-04556 Document 1-2102-16   Filed 03/19/21
                                     Filed 05/20/20   Page 4Page
                                                             of 9 23 of 47
                                                                   Page     Page ID
                                                                         ID #:22
                                    #:3218
CaseCase
     2:20-cv-04556-AB-JC Document
         2:20-cv-04556 Document 1-2102-16   Filed 03/19/21
                                     Filed 05/20/20   Page 5Page
                                                             of 9 24 of 47
                                                                   Page     Page ID
                                                                         ID #:23
                                    #:3219
CaseCase
     2:20-cv-04556-AB-JC Document
         2:20-cv-04556 Document 1-2102-16   Filed 03/19/21
                                     Filed 05/20/20   Page 6Page
                                                             of 9 25 of 47
                                                                   Page     Page ID
                                                                         ID #:24
                                    #:3220
CaseCase
     2:20-cv-04556-AB-JC Document
         2:20-cv-04556 Document 1-2102-16   Filed 03/19/21
                                     Filed 05/20/20   Page 7Page
                                                             of 9 26 of 47
                                                                   Page     Page ID
                                                                         ID #:25
                                    #:3221
CaseCase
     2:20-cv-04556-AB-JC Document
         2:20-cv-04556 Document 1-2102-16   Filed 03/19/21
                                     Filed 05/20/20   Page 8Page
                                                             of 9 27 of 47
                                                                   Page     Page ID
                                                                         ID #:26
                                    #:3222
CaseCase
     2:20-cv-04556-AB-JC Document
         2:20-cv-04556 Document 1-2102-16   Filed 03/19/21
                                     Filed 05/20/20   Page 9Page
                                                             of 9 28 of 47
                                                                   Page     Page ID
                                                                         ID #:27
                                    #:3223
Case 2:20-cv-04556-AB-JC
   Case                  Document
        2:20-cv-04556 Document 1-3 102-16   Filed 03/19/21
                                    Filed 05/20/20   Page 1 Page
                                                            of 12 29 of 47ID Page
                                                                   Page      #:28 ID
                                    #:3224




                     EXHIBIT C
 Case 2:20-cv-04556-AB-JC
    Case                  Document
         2:20-cv-04556 Document 1-3 102-16   Filed 03/19/21
                                     Filed 05/20/20   Page 2 Page
                                                             of 12 30 of 47ID Page
                                                                    Page      #:29 ID
                                     #:3225
                      Registration #:   *-APPLICATION-*
                   Service Request #:   1-8851665581




Mail Certificate


Mosaic Brands, Inc.
PO Box 585
Alamo, CA 94507 United States




                            Priority:   Special Handling         Application Date:   May 20, 2020


Correspondent




                 Organization Name:     SML Avvocati P.C.
                              Name:     Stephen Lobbin
                              Email:    sml@smlavvocati.com
                         Telephone:     (951)315-2300
                            Address:    888 Prospect Street
                                        Suite 200
                                        San Diego, CA 92037 United States
     Case 2:20-cv-04556-AB-JC
        Case                  Document
             2:20-cv-04556 Document 1-3 102-16   Filed 03/19/21
                                         Filed 05/20/20   Page 3 Page
                                                                 of 12 31 of 47ID Page
                                                                        Page      #:30 ID
                                         #:3226




                                                                               Registration Number
                                                                               *-APPLICATION-*




    Title
                        Title of Work:    Smart Money Clip II


    Completion/Publication
                 Year of Completion:      2011
              Date of 1st Publication:    September 01, 2019
             Nation of 1st Publication:   United States

    Author

                    •      Author:        Mosaic Brands, Inc.
                    Author Created:       sculpture
                 Work made for hire:      Yes
                         Citizen of:      United States

    Copyright Claimant

                 Copyright Claimant:      Mosaic Brands, Inc.
                                          PO Box 585, Alamo, CA, 94507, United States
0


1
     Rights and Permissions

                 Organization Name:       Mosaic Brands, Inc.
                            Address:      PO Box 585
                                          Alamo, CA 94507 United States

    Certification

                                Name:     Joshua N Osborn
                                 Date:    May 20, 2020
                                 Date:    May 20, 2020


                                                                                                     Page 1 of 2
Case 2:20-cv-04556-AB-JC
   Case                  Document
        2:20-cv-04556 Document 1-3 102-16   Filed 03/19/21
                                    Filed 05/20/20   Page 4 Page
                                                            of 12 32 of 47ID Page
                                                                   Page      #:31 ID
                                    #:3227



                            Pending




                                                                              Page 2 of 2
Case 2:20-cv-04556-AB-JC
   Case                  Document
        2:20-cv-04556 Document 1-3 102-16   Filed 03/19/21
                                    Filed 05/20/20   Page 5 Page
                                                            of 12 33 of 47ID Page
                                                                   Page      #:32 ID
                                    #:3228
Case 2:20-cv-04556-AB-JC
   Case                  Document
        2:20-cv-04556 Document 1-3 102-16   Filed 03/19/21
                                    Filed 05/20/20   Page 6 Page
                                                            of 12 34 of 47ID Page
                                                                   Page      #:33 ID
                                    #:3229
Case 2:20-cv-04556-AB-JC
   Case                  Document
        2:20-cv-04556 Document 1-3 102-16   Filed 03/19/21
                                    Filed 05/20/20   Page 7 Page
                                                            of 12 35 of 47ID Page
                                                                   Page      #:34 ID
                                    #:3230
Case 2:20-cv-04556-AB-JC
   Case                  Document
        2:20-cv-04556 Document 1-3 102-16   Filed 03/19/21
                                    Filed 05/20/20   Page 8 Page
                                                            of 12 36 of 47ID Page
                                                                   Page      #:35 ID
                                    #:3231
Case 2:20-cv-04556-AB-JC
   Case                  Document
        2:20-cv-04556 Document 1-3 102-16   Filed 03/19/21
                                    Filed 05/20/20   Page 9 Page
                                                            of 12 37 of 47ID Page
                                                                   Page      #:36 ID
                                    #:3232
Case 2:20-cv-04556-AB-JC
  Case                   Document
        2:20-cv-04556 Document 1-3 102-16   Filed 03/19/21
                                    Filed 05/20/20  Page 10Page
                                                            of 1238Page
                                                                    of 47IDPage
                                                                           #:37 ID
                                    #:3233
Case 2:20-cv-04556-AB-JC
  Case                   Document
        2:20-cv-04556 Document 1-3 102-16   Filed 03/19/21
                                    Filed 05/20/20  Page 11Page
                                                            of 1239Page
                                                                    of 47IDPage
                                                                           #:38 ID
                                    #:3234
Case 2:20-cv-04556-AB-JC
  Case                   Document
        2:20-cv-04556 Document 1-3 102-16   Filed 03/19/21
                                    Filed 05/20/20  Page 12Page
                                                            of 1240Page
                                                                    of 47IDPage
                                                                           #:39 ID
                                    #:3235
CaseCase
     2:20-cv-04556-AB-JC Document
         2:20-cv-04556 Document 1-4102-16   Filed 03/19/21
                                     Filed 05/20/20   Page 1Page
                                                             of 7 41 of 47
                                                                   Page     Page ID
                                                                         ID #:40
                                    #:3236




                     EXHIBIT D
CaseCase
     2:20-cv-04556-AB-JC Document
         2:20-cv-04556 Document 1-4102-16   Filed 03/19/21
                                     Filed 05/20/20   Page 2Page
                                                             of 7 42 of 47
                                                                   Page     Page ID
                                                                         ID #:41
                                    #:3237
CaseCase
     2:20-cv-04556-AB-JC Document
         2:20-cv-04556 Document 1-4102-16   Filed 03/19/21
                                     Filed 05/20/20   Page 3Page
                                                             of 7 43 of 47
                                                                   Page     Page ID
                                                                         ID #:42
                                    #:3238
CaseCase
     2:20-cv-04556-AB-JC Document
         2:20-cv-04556 Document 1-4102-16   Filed 03/19/21
                                     Filed 05/20/20   Page 4Page
                                                             of 7 44 of 47
                                                                   Page     Page ID
                                                                         ID #:43
                                    #:3239
CaseCase
     2:20-cv-04556-AB-JC Document
         2:20-cv-04556 Document 1-4102-16   Filed 03/19/21
                                     Filed 05/20/20   Page 5Page
                                                             of 7 45 of 47
                                                                   Page     Page ID
                                                                         ID #:44
                                    #:3240
CaseCase
     2:20-cv-04556-AB-JC Document
         2:20-cv-04556 Document 1-4102-16   Filed 03/19/21
                                     Filed 05/20/20   Page 6Page
                                                             of 7 46 of 47
                                                                   Page     Page ID
                                                                         ID #:45
                                    #:3241
CaseCase
     2:20-cv-04556-AB-JC Document
         2:20-cv-04556 Document 1-4102-16   Filed 03/19/21
                                     Filed 05/20/20   Page 7Page
                                                             of 7 47 of 47
                                                                   Page     Page ID
                                                                         ID #:46
                                    #:3242
